DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 35 U.S.C. 120.

Response to Amendment
The amendment filed on 02 February 2022 has been entered. Claims 1-20 remain pending in the application. 
Applicant’s amendments to the Specification, Claims, and Drawings have overcome each and every objection and 35 U.S.C. 112 (b) rejection previously set forth in the Non-Final Office action mailed 22 November, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-6, 11-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable Hadjicostis et al. (US5947905) (hereinafter “Hadjicostis”) in view of Mehi et al., (WO2004034694) (hereinafter “Mehi”) .

Regarding claim 1, Hadjicostis teaches an intraluminal imaging device (see Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
a flexible elongate member (10) configured to be inserted into a body lumen within a patient ( “…an ultrasound imaging probe for insertion into a lumen of a human body.” see Col. 4, l. 38-39 ; as seen in fig. 1 below the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system.), the flexible elongate member comprising a central longitudinal axis (see below annotated fig 3a for the axis); 
an imaging assembly disposed at a distal portion of the flexible elongate member (Abstract, “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), the imaging assembly comprising: 
a flexible substrate (20a) ( “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound” see Col. 4 line 53-55) comprising first edge and an opposite, second edge (see fig. 10 below), wherein the flexible substrate is arranged in a (see fig. 1 #20 and fig. 3a #24a, the flex circuit would form a cylinder; “the device is cylindrically formed” col. 8 line 34) such that the first edge and the second edge are spaced from one another by an opening between the first edge and the second edge (see fig. 10 below, #132 is an opening between the first and second edges);
an outer shell (fig. 3a 24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) positioned around the flexible substrate such that the outer shell is radially spaced (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another) from the opening to seal the imaging assembly (see below fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39).; and 
a plurality of ultrasound transducer elements (30a, 90a) disposed on the flexible substrate, wherein the ultrasound transducer elements are oriented to face away from the central longitudinal axis and the flexible substrate (see below annotated fig. 3a #20a and #30a, #90a; the piezoelectric layer/transducer elements would face away from the substrate and axis).

    PNG
    media_image1.png
    310
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    1139
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    290
    589
    media_image3.png
    Greyscale

However Hadjicostis fails to teach the seal preventing fluid ingress.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [00100]; The polyurethane is would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, as both inventions relate to ultrasound imaging and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry out such a substitution, and the results of the system of Hadjicostis using waterproof polyurethane film are reasonably predictable.

Regarding claim 2, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 1, wherein Hadjicostis further teaches the imaging assembly further comprises: 
a support member (102a), wherein the flexible substrate is positioned around the support member (see above annotated fig. 3a #102a tube section would serve as a support member and #20a substrate of flex circuit; the flexible substrate would be around the support member radially).

Regarding claim 3, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein Hadjicostis further teaches the imaging assembly further comprises:
 a backing material (fig. 3a #100a “acoustic backing material100a” col. 6 line 8) disposed between the flexible substrate (fig. 3a #20a) and the support member (fig. 3a #102a “the tube 102a” col. 9 line 16-17).

Regarding claim 4, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein the support member (#102a) is disposed longitudinally along the central longitudinal axis of the flexible elongate member (see above annotated fig. 3a #102a, the support member is along the longitudinal axis).

Regarding claim 5, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 2, wherein Hadjicostis further teaches the support member (#102a) defines a lumen configured to accommodate a guide wire (fig. 3a #104a “the flex circuit 20a (or 20b) encircles a catheter portion, the innermost section of which is designated 102a (or 102b), which encircles a guide wire 104a (or 104b)” col. 9 line 11-14) extending along the central longitudinal axis (fig. 3a #104; the guidewire would extend along the central longitudinal axis).

Regarding claim 6, Hadjicostis as modified by Mehi teaches the intraluminal imaging device of claim 1, wherein the imaging assembly further comprises: 
an outer shell (#24a) positioned around the flexible substrate such that the plurality of ultrasound transducer elements contact the outer shell (see above fig. 3a #24a,  the exterior layer would be in indirect contact with the transducers).

Regarding claim 11, Hadjicostis teaches:
(see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”), comprising: 
obtaining an imaging assembly (see Abstract “An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter”) comprising:
a flexible substrate (fig. 3a #20a) comprising a first edge and an opposite, second edge (see annotated fig. 10 above)
a plurality of ultrasound transducer elements (“and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.” Col. 3 line 27-28; see above annotated fig. 3a #20a and #90a) disposed on the flexible substrate ( “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound array 30a residing at a distal end of the catheter 10.” col. 4 line 53-55);
arranging the flexible substrate in a cylindrical configuration (see fig. 1 and 3a, the flex circuit would be in a cylindrical configuration; col. 8 line 34 “the device is cylindrically formed”) around a central longitudinal axis at a distal portion of a flexible elongate member (see above annotated 3a #90a; the transducers would be oriented around the longitudinal axis) configured to be inserted into a body lumen such that “an ultrasound imaging probe for insertion into a lumen of a human body.” Col. 4 line 37-38;): 
(see above annotated fig. 3a #20a and #90a; the transducers are outwards from the axis and substrate); and
positioning an outer shell (fig. 3a 24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) around the flexible substrate such that the outer shell is radially spaced (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another ) from the opening to seal the imaging assembly (see above fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39).
However Hadjicostis fails to teach the seal preventing fluid ingress.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [00100]; The polyurethane is would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, as both inventions relate to ultrasound imaging and would yield predictable results to one of ordinary skill. One of ordinary skill would have been able to carry out such a 

Regarding claim 12, Hadjicostis as modified by Mehi teaches the method of claim 11, Hadjicostis further teaching comprising: 
positioning the flexible substrate around a support member (see above annotated fig. 3a #102a and #20a; the flexible substrate would be around the support member radially).

Regarding claim 13, Hadjicostis as modified by Mehi teaches the method of claim 12, Hadjicostis further teaching comprising: 
inserting a backing material between the flexible substrate and the support member (see above annotated fig. 3a #100a, #20a, and #102a).

Regarding claim 14, Hadjicostis as modified by Mehi teaches the method of claim 12, wherein Hadjicostis further teaches the support member has a cylindrical shape (see above annotated fig. 3a #102a; the support would wrap around a longitudinal axis in a cylindrical shape), and wherein the positioning the imaging assembly includes arranging the support member along the central longitudinal axis of the flexible elongate member (see above annotated fig. 3a #102a, the support member would be along the longitudinal axis).


extending a guide wire (see above annotated fig. 3a #104a) along the central longitudinal axis of the flexible elongate member within a lumen defined by the support member (see above annotated fig. 3a #102a and #104a; the support defines a lumen for the guidewire).

Regarding claim 16, Hadjicostis teaches the method of claim 11 further comprising:
positioning an outer shell (#24a) around the imaging assembly such that the outer shell contacts the plurality of ultrasound transducer elements (see above fig. 3a #24a, the exterior layer would be in indirect contact with the transducers).

Regarding claim 18, Hadjicostis as modified by Mehi further teaches the method of claim 11, wherein Hadjicostis further teaches the positioning an outer shell comprises:
positioning an acoustic matching layer around the imaging assembly (see above annotated fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).


Claim(s) 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadjicostis in view of Mehi and further in view of Webler (US20080154136), (hereinafter “Webler”).

Regarding claim 8, Hadjicostis as modified by Mehi and Webler teaches the intraluminal imaging device of claim 6, wherein Hadjicostis further teaches the outer shell comprises an acoustic matching layer (see above annotated fig. 3a 24a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) “col. 6 line 24-25).

Regarding claim 9, Hadjicostis as modified by Mehi and Webler teaches the intraluminal imaging device of claim 6, wherein Hadjicostis further teaches the outer shell comprises of two or more acoustic matching layers (see above annotated fig. 3a 24a exterior layer also serves as matching layer and 80a primary acoustic matching layer; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

Regarding claim 19, Hadjicostis as modified by Mehi and Webler teaches the method of claim 16, wherein Hadjicostis further teaches the positioning an outer shell comprises:
positioning two or more acoustic matching layers around the imaging assembly (see above annotated fig. 3a 24a and 80a; “The use of two quarter-wave matching layers (the exterior layer 24a and the primary matching layer 80a) col. 6 line 24-25).

7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjicostis in view of Mehi  and Webler and further in view of Corl (US20140187960), (hereinafter “Corl”).

Regarding claim 7, Hadjicostis as modified by Mehi and Webler discloses the device set forth in claim 6, but fails to explicitly disclose the imaging assembly further comprises: a filling material positioned in a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements, the flexible substrate, and the outer shell.
	However in the same ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Corl teaches the imaging assembly further comprises: a filling material (706) positioned in a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements (#210 “the ultrasound transducers 210” [00558]), the flexible substrate (#606 “to a flex circuit 606”[0081]), and the outer shell (#704 “the flex circuit includes an outer membrane 704” [0088]) ([0088] “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210” the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis as modified by Mehi and Webler with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl col. 16 line 27-28).


	However in the same ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Corl teaches inserting a filling material (706) within a space between adjacent ultrasound transducer elements of the plurality of ultrasound transducer elements,  (210), the flexible substrate (606), and the outer shell (704) (Col. 15 line 28-29 “encapsulating epoxy 706 fills the spaces between the ultrasound transducers 210” the epoxy would be in between an outer shell, a flexible body, and adjacent transducers).
	It would have been obvious to one of ordinary skill in the art at the time to modify the intraluminal imaging device of Hadjicostis as modified by Mehi and Webler with the filling material of Corl in order to eliminate the need for an underfill material saving manufacturing time and expense(see Corl col. 16 line 27-28).

Claim 20 is rejected under 35 U.S.C. 103 as being anticipated by Hadjicostis in view of Mehi in further view of Stigall et al., (US20150305710A1), (hereinafter “Stigall”).

Regarding claim 20, Hadjicostis teaches an imaging system comprising: intraluminal imaging device (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), comprising:
( see, e.g., Col. 4, l. 38-39, “…an ultrasound imaging probe for insertion into a lumen of a human body.”; as seen in fig. 1 below the catheter can be seen to be flexible as it is curved. In addition, the catheter is used in for visualization of the cardiac system, which would require the catheter to be flexible in order to traverse the lumens of the system.), the flexible elongate member comprising a central longitudinal axis (see above annotated fig. 3a, the longitudinal axis would run through the catheter); 
an imaging assembly disposed at a distal portion of the flexible elongate member (“An ultrasound transducer array probe for intraluminal ultrasound imaging is situated on a distal end of a catheter” abst), the imaging assembly comprising: 
a flexible substrate ( “the probe includes a flex circuit 20a having a flexible substrate constructed of polyimide or Similar material, and an ultrasound” see Col. 4 line 53-55) comprising first edge and an opposite, second edge (see fig. 10 below), wherein the flexible substrate is arranged in a cylindrical configuration around the central longitudinal axis (see fig. 1 and 3a, the flex circuit would form a cylinder; “the device is cylindrically formed” col. 8 line 34) such that the first edge and the second edge are spaced from one another by an opening between the first edge and the second edge (see fig. 10 below, #132 is an opening between the first and second edges);
an outer shell (fig. 3a 24a “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39) positioned around (fig. 3a #24a polyurethane film and #20 flex circuit are radially spaced from one another) from the opening to seal the imaging assembly (see below fig. 3a #24a; the shell is sealing the imaging assembly “A purpose of the polyurethane film 24a is to maintain the structure of the interior layers and to provide an inert exterior surface that is biocompatible” col. 7 line 36-39)and 
a plurality of ultrasound transducer elements disposed on the flexible substrate ( “and the other flex circuit Section is electrically connected to the piezoelectric ultrasound array elements.” Col. 3 line 27-28; see below annotated fig. 3a #20a and #90a), wherein the ultrasound transducer elements are oriented to face away from the central longitudinal axis and the flexible substrate (see below annotated fig. 3a #20a and #90a).
However Hadjicostis fails to explicitly teach the seal preventing fluid ingress and a computing device in communication with the intraluminal imaging device, wherein the computing device is configured to process imaging data received from the intraluminal imaging device and to output the processed imaging data to a display.
In the same ultrasound field of endeavor, Mehi teaches the seal preventing fluid ingress (Examples of sonolucent material can be… and various polyurethane films. In one embodiment, the sonolucent material can be extruded… to form a fluid tight seal.” [00100]; The polyurethane is would be able to prevent fluid ingress).
It would have been obvious to one of ordinary skill in the art to substitute the polyurethane film outer shell of Hadjicostis with a waterproof polyurethane film of Mehi, 
However the combination of Hadjicostis and Mehi fail to explicitly disclose a computing device in communication with the intraluminal imaging device, wherein the computing device is configured to process imaging data received from the intraluminal imaging device and to output the processed imaging data to a display.
In an ultrasound field of endeavor, regarding the construction of intraluminal ultrasound catheter, Stigall teaches a computing device (“the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106” [0024]) in communication with the intraluminal imaging device ( “The PIM 104 may facilitate communication of signals between the IVUS console 106 and the IVUS intra vascular device 102” [0024]), wherein the computing device is configured to process imaging data received from the intraluminal imaging device (“the PIM 104 may perform amplification, filtering, and/or aggregating of the data prior to forwarding the signals to the console 106” [0024]) and to output the processed imaging data to a display (“may also display the image on the monitor 108” [0024).
It would have been obvious to one of ordinary skill in the art at the time to combine the intraluminal ultrasound imaging device of Hadjicostis with Stigall so that operators could see the images the devices would generate from the ultrasound signals with the overall quality of the IVUS image improving (see Stigall [0020]).

Response to Arguments
Applicant’s arguments filed 02 February 2022 regarding the claim 1’s interpretation under 35 U.S.C. 112 (f) has been fully considered and are persuasive. Examiner respectfully withdraws the interpretation.

Applicant's arguments filed 02 February 2022 regarding, in summary, Hadjicostis failing to disclose a flexible substrate comprising edges with and opening between the edges and with the substrate as a cylinder in claim’s 1, 11, and 20 have been fully considered but they are not persuasive. See above rejection for reasoning.

Applicant’s rest of the arguments with respect to claim(s) 1-9 and 11-20 have been considered but are moot because the new ground of rejection relies on new references Mehi and Weber to teach any teachings or matters specifically challenged in the argument. See above for reasoning

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793